Citation Nr: 0735617	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-20 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied a disability rating in excess of 
50 percent for PTSD.  The veteran perfected an appeal of that 
rating determination to the Board.  In a March 2005 decision, 
the Board denied the claim.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2007, the Court issued a memorandum 
decision, vacated the Board's decision, and remanded the 
matter to the Board for further proceedings consistent with 
its decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In the June 2007 memorandum decision, the Court decided that 
the Board incorrectly applied 38 C.F.R. § 4.130 in denying an 
increased disability rating for the veteran's PTSD.  After a 
review, the Board observes that further development is 
required prior to adjudicating the veteran's increased rating 
claim.

The veteran last underwent a VA Compensation and Pension 
examination in January 2003, which is almost five years ago.  
In addition, the veteran contends that his symptoms have 
increased in severity since the January 2003 VA examination, 
according to a May 2005 letter from his service 
representative.  In light of the length of time since the 
veteran's last VA examination and his report of an increase 
in severity of his symptoms, the Board finds that he should 
be afforded a new VA Compensation and Pension examination to 
ascertain the current level of severity of his service-
connected PTSD.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2007) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.

The record further reflects that other than a few notes 
pertaining to medication reviews in 2002 and 2003, the most 
recent VA treatment records associated with the claims file 
are dated in September 2001.  Ongoing medical records should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (providing 
that VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  In the January 2003 VCAA letter, the veteran was not 
advised to provide any evidence in his possession that 
pertained to the claim.  Also, during the course of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The 
Court's holding in Dingess/Hartman does not exclusively apply 
to service connection claims.  In the present appeal, the 
veteran has not been provided with notice of the type of 
information or evidence needed to establish an effective date 
for the disability on appeal.  Thus, corrective notice 
addressing both of these matters should be provided on 
remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes notice that he should submit any 
pertinent evidence in his possession and 
an explanation of the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman.

2.  The RO/AMC should obtain relevant VA 
treatment records from the Boston VA 
Medical Center and Outpatient Clinic 
dating since September 2001.

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and extent of his PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  The examiner should 
describe how the symptoms of the 
veteran's service-connected psychiatric 
disability affect his social and 
industrial capacity.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary studies or tests are to be 
accomplished.  The examiner should assign 
a Global Assessment of Functioning score 
for the service-connected PTSD.  The 
claims folder should be made available to 
and reviewed by the examiner.  

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



